TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00656-CR
NO. 03-01-00657-CR



Joseph Hamilton, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 992106 & 994188, HONORABLE BOB PERKINS, JUDGE PRESIDING



In both of these causes, Joseph Hamilton was placed on community supervision after
being convicted of possessing cocaine.  See Tex. Health & Safety Code Ann. § 481.115 (West Supp.
2002).  He now appeals from orders revoking supervision, claiming that the evidence does not
support the violations found by the district court.  We will affirm the court's orders. 

The court found that appellant violated the conditions of his supervision by, among
other things, possessing crack cocaine.  This finding was based on the testimony of Austin Police
Officer Andrew Haynes, who testified that he arrested a Joseph Hamilton on March 16, 2001, for
possession of crack cocaine.  Appellant does not challenge the sufficiency of the evidence to prove
that the person arrested possessed cocaine, but he urges in his first point of error that the State failed
to prove that he was the Joseph Hamilton arrested.
Officer Haynes did not explicitly identify appellant at the revocation hearing as the
Joseph Hamilton arrested on the night in question.  Throughout his cross-examination of the officer,
however, defense counsel referred to the person arrested as "the defendant" and "my client."  The
officer, in turn, referred to the man arrested as "your client."  The preponderance of the evidence
supports the finding that appellant violated the conditions of his supervision by possessing cocaine. 
See Ortega v. State, 860 S.W.2d 561, 564 (Tex. App.--Austin 1993, no pet.) (burden of proof).  Point
of error one is overruled.  Because one sufficient ground will support revocation, we need not decide
whether the evidence supports the other violations found by the court.  Sanchez v. State, 603 S.W.2d
869, 871 (Tex. Crim. App. 1980).
The orders revoking community supervision are affirmed.


				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Affirmed
Filed: July 26, 2002
Do Not Publish